Title: To Thomas Jefferson from James Wilkinson, 2 January 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            New-Orleans Jany. 2nd. 07
                        
                        Capt. Stille late of the army—declares that speaking
                            to Mr. Granger in Baltimore Concerning his route to this Country, he Mr. Granger observed to him, why You will be at the
                            Falls of the ohio about the time the Grand Flotilla will reach it—He Capt. Stille enquired what flotilla? Mr. Granger
                            answered have You not heard of the Grand flotilla preparing at Marietta & else where—on Capt.
                            Stille’s replying in the negative—Mr. G. continued a great number of Barges & Boats some Gun Boats are building on the
                            ohio, which are to be loaded with Arms Ammunition &c. and are to rendezvous at the falls Capt. Stille then
                            observed that “he supposed by order of Govt.? To which Mr. G. made no reply—Capt. Stille then remarked that it
                            appeared our Country was getting into trouble, to which Mr. G. assented & added there will be more of it before it is
                            ended”
                        
                            Ja: Wilkinson
                            
                        
                    